Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1 is currently amended.
Claims 2-5, 9-13 are previously presented.
Claims 6-8 are cancelled. 

Allowable Subject Matter
Claims 1-5, 9-13 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the cited prior art or any prior art available discloses:
“a housing forming an exterior surface between a first and that is a mouth end and a second end that is a distal terminal end”.  None of the cited prior art or any prior art available discloses such a housing with a heater removably received within the chamber in use and a first hollow tube located at the second end and having a reduced inner diameter of the chamber defining a stop within the chamber. With the other structures considered to be placed as claimed, and the claim considered as a whole, the claimed subject matter is interpreted as patentable over the cited prior art, including Lyubomirskiy, Sullivan, the combination Lyubomirsky/Sullivan and any other prior art available.  
	The claim taken as a whole overcomes any combination of prior art available.  Therefore, claim 1 is deemed allowable.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712